NUMBER 13-16-00247-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


VOSS ENGINEERING, INC. AND
RONALD A. VOSS,                                                             Appellants,

                                            v.

MICHELLE BAUER AND JAVIER
ALONSO,                                                                      Appellees.


                      On Appeal from the 94th District Court
                           of Nueces County, Texas.



                             ORDER ABATING APPEAL
               Before Justices Benavides, Perkes, and Longoria
                               Order Per Curiam

       This cause is before the Court on the clerk’s request for extension of time to file

the record. The request states that “[t]he file for this case has been misplaced, & I am

not able to complete this record.”
       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). This appeal is ABATED

and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine if the clerk’s record, or any part thereof, has been lost

or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.5(e), if

necessary. Otherwise, the court shall determine what steps are necessary to ensure the

prompt preparation of a complete clerk’s record, and shall enter any orders required to

avoid further delay and to preserve the parties’ rights. If a filing designated for inclusion

in the clerk’s record has been lost or destroyed and the parties cannot agree, by written

stipulation, for a copy of that item to be included in a supplemental record, the trial court

shall determine what constitutes an accurate copy of the missing item and order it to be

included in the clerk’s record or a supplement.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed
the 19th day of May, 2016.




                                              2